DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

EXAMINER’S COMMENT
	The Office conducted a search of the B32B, H05K, and H01L classifications as well as text searches and concept searches.  The Xia reference cited by applicants is the closest reference that is pertinent to claim 19, but lacks the relationship between the hole and the groove.  As for claim 1, no reference discloses the groove in the upper substrate.  For claim 12, Bang, U.S. Pat. Pub. No. 2021/0320163, does not disclose the sealant.  For these reasons, claims 1-20 are allowed.
	Note: Minor amendments are made to claims 11 and 13 and the specification to address informalities.

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.


Specification
Page 17, paragraph 90, line 3: Change “he” to “the”.

Claims
Claim 11, line 3: Change “(SiO2)” to “(SiO2)”.
Claim 13, line 5: Delete the comma after “etching”.

Reasons for Allowance
Claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
With regard to claim 1: The claim has been found allowable because the prior art of record does not disclose “the lower surface of the upper substrate has a first groove corresponding to the first area”, in combination with the remaining limitations of the claim.
With regard to claims 2-11: The claims have been found allowable due to their dependency from claim 1 above.
With regard to claim 12: The claim has been found allowable because the prior art of record does not disclose “bonding an upper surface of the lower substrate to a lower surface of the upper substrate by using a sealant”, in combination with the remaining limitations of the claim.

With regard to claim 19: The claim has been found allowable because the prior art of record does not disclose “a substrate comprising a first area, and a second area surrounding the first area, and an input sensing layer on a first surface of the substrate, and having a hole corresponding to the first area, 20wherein the substrate has a groove corresponding to the first area at a second surface opposite the first surface”, in combination with the remaining limitations of the claim.
With regard to claim 20: The claim has been found allowable due to its dependency from claim 19 above.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA KATHLEEN HALL whose telephone number is (571)270-7567. The examiner can normally be reached Monday-Friday, 8 a.m.-5 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Victoria K. Hall/Primary Examiner, Art Unit 2897